PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CHAN, MARK KIT JIUN   Application No. 16/131,051
Filed: 14 Sep 2018
For INFORMATION CONTROL SYSTEM

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on a petition pursuant to 37 C.F.R. 
§ 1.181(a) to withdraw the holding of abandonment, filed on July 11, 2022.

The petition pursuant to 37 C.F.R. § 1.181(a) is DISMISSED.  

This application became abandoned for failure to reply in a timely manner to the notice of non-compliant amendment, mailed March 18, 2021, which set an extendable period for reply of two months.  No response was received and no extensions of time were requested.  Accordingly, this application became abandoned on May 19, 2021.  A notice of abandonment was mailed on September 29, 2021.

With this petition, Petitioner has asserted the notice of non-compliant amendment was not received.  A courtesy copy of the notice of non-compliant amendment has been included with this decision.

Section 711.03(c)(I)(A)(2) of the MPEP1 sets forth, in toto:

When the petitioner is a pro se applicant, the Office understands the petitioner may not have developed a formal docket record system for tracking correspondence. Nevertheless, petitioner must provide some sort of showing explaining the manner in which petitioner receives mail from the USPTO, maintains files for patent matters, and treats mail received for such matter.

Specifically, petitioner must explain the system for keeping track of patent matters - where petitioner keeps the correspondence; where due dates are recorded; how petitioner knows replies are due, etc. In essence, petitioner must explain how he reminds himself of response due dates and shows that the due date for an Office action was not entered into that system. Petitioner should include any available documentary evidence of the mail received, covering a reasonable period after the mailing date of an Office action, to demonstrate non-receipt of an Office action. Petitioner should also provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the receipt date of the Office action if petitioner received it (for example, a copy of the outside of a file or a calendar maintained by petitioner), if these documents are available. Furthermore, petitioner must include a statement from himself, or any other person at the address who may have handled the Office action, indicating that a search was conducted of the location where the correspondence from the USPTO would have been kept; however, the Office action was not found. Lastly, petitioner must state that he was, in fact, residing at (or routinely checked) the correspondence address of record for a reasonable time after the mailing date of an Office action; the period when the Office action would have been received.

Emphases added.

The record does not establish that the holding of abandonment should be withdrawn.  On renewed petition, Petitioner must address the following points:

Please explain how you keep track of patent matters - where you keep correspondence; where are due dates 
	recorded; how do you know replies are due?  How do you 
remind yourself of response due dates?  Petitioner must provide a copy of that system and show that the due date for the notice of non-compliant amendment was not entered into that system. 

Please provide any available documentary evidence of the mail received, covering a reasonable period after the mailing date of the notice of non-compliant amendment, to demonstrate non-receipt of the same. 

Please provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where you would have entered the receipt date of the notice of non-compliant amendment if you had received it (for example, a copy of the outside of a file or a calendar maintained by you), if these documents are available. 

Please provide a statement from yourself, or any other person at the address who may have handled the notice of non-compliant amendment, indicating that a search was conducted of the location where the correspondence from the USPTO would have been kept; however, the notice of non-compliant amendment was not found. 

Petitioner must state that he was, in fact, residing at (or routinely checked) Flat C, 14/F, Block 2 Ronsdale Garden, 25 Tai Hang Drive, Hong Kong, CHINA for a reasonable time after the mailing date of the notice of non-compliant amendment; the period when the notice would have been received.

The time period for filing a renewed petition is governed by 37 C.F.R. § 1.181(f).  Therefore, any response to this decision under 37 C.F.R. § 1.181(a) must be submitted within TWO MONTHS from the mail date of this decision, and extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.181(a)”.  This is not a final agency action within the meaning of 5 U.S.C § 704.

How to respond to this decision :

The response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail, hand delivery, facsimile, or via EFS-Web.  

Mail: Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Hand delivery: Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

Facsimile: (571) 273-8300: please note this is a central facsimile number.  

EFS-Web: Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.2  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions
  



Encl. courtesy copy of the notice of non-compliant amendment, 
 mailed March 18, 2021
 



    
        
            
        
            
        
            
        
            
    

    
        1 This section of the MPEP is viewable here: https://www.uspto.gov/web/offices/pac/mpep/s711.html#d0e81972 . 
        2 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.